United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORP LOGISTICS BASE, Barstow, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-570
Issued: May 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 26, 2006 appellant timely appealed the December 6, 2006 merit decision of
the Office of Workers’ Compensation Programs, which accepted a schedule award for five
percent binaural hearing loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the schedule award.
ISSUE
The issue is whether appellant has more than five percent binaural hearing loss for which
he has received a schedule award.
FACTUAL HISTORY
On January 31, 2006 appellant, then a 65-year-old retired engine mechanic and inspector,
filed an occupational disease claim for hearing loss caused by noise exposure in the course of his
federal employment. The Office accepted the claim for binaural hearing loss.

On July 19, 2006 the Office referred appellant to Dr. Montra Kanok, a Board-certified
otolaryngologist, for audiometric testing and otologic evaluation. Dr. Kanok submitted a report
detailing the examination on August 8, 2006 with an accompanying audiogram obtained on that
day. He found that appellant had high frequency sensorineural hearing loss in both ears
associated with mild sensory hearing loss on the low and median frequencies. The audiogram
reflected testing at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second (cps)
and revealed the following: right ear decibels 25, 15, 25 and 65; left ear decibels 15, 15, 25 and
55. Dr. Kanok opined that the audiogram demonstrated a bilateral symmetric sensorineural
hearing loss due in part to noise exposure during appellant’s federal employment.
In a September 7, 2006 decision, the Office accepted appellant’s claim for noise-induced
hearing loss. On September 13, 2006 appellant filed a Form CA-7, claim for compensation,
requesting a schedule award for his hearing loss.
The Office referred the case file to Dr. David N. Schindler, a Board-certified
otolaryngologist, to determine if appellant’s accepted hearing loss was sufficient to warrant a
schedule award. In a report dated November 12, 2006, Dr. Schindler found that appellant had a
five percent binaural hearing loss.
In a December 6, 2006 decision, the Office granted a schedule award for a five percent
binaural loss of hearing. The period of the award ran from January 3 through March 13, 1997.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.1 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.2 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).3
Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at each frequency are
added up and averaged.4 Then, the “fence” of 25 decibels is deducted because, as the A.M.A.,
Guides points out, losses below 25 decibels result in no impairment in the ability to hear

1

The Act provides that, for complete, or 100 percent loss of hearing in one ear, an employee shall receive 52
weeks’ compensation. For complete loss of hearing of both ears, an employee shall receive 200 weeks’
compensation. 5 U.S.C. § 8107(c)(13) (2000).
2

20 C.F.R. § 10.404 (2006).

3

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

4

A.M.A., Guides 250 (5th ed. 2001).

2

everyday speech under everyday conditions.5 The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss.6 The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five, and then added to the greater loss and the total is divided by six to arrive at the amount
of the binaural hearing loss.7
ANALYSIS
In reviewing appellant’s August 8, 2006 audiogram, the frequency levels recorded at 500,
1,000, 2,000 and 3,000 cps for the right ear reveal decibel losses of 25, 15, 25 and 65,
respectively, for a total of 130 decibels. This figure when divided by 4 results in an average
hearing loss of 32.5 decibels. The average loss of 32.5 is reduced by 25 decibels to 7.5, and then
multiplied by the factor of 1.5, which results in an 11.3 percent ratable monaural hearing loss for
the right ear. Testing for the left ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cps
revealed decibel losses of 15, 15, 25 and 55 decibels respectively, for a total of 110 decibels.
Utilizing the above-noted formula, 110 decibels divided by 4 results in an average loss of 27.5
decibels. This average loss is reduced by the fenced of 25 to reach a 2.5 decibel loss and then
multiplied by the factor of 1.5 to result in a 3.8 monaural loss for the left ear. To determine the
binaural loss, the lesser loss of 3.8 decibels is multiplied by 5 to reach a product of 19 which is
then added to the greater loss of 11 decibels to reach a sum of 30, which is then divided by 6 to
reach a binaural loss of 5 percent. Accordingly, appellant’s most recent audiogram establishes a
ratable hearing loss of five percent for both ears.
Under the Act, the maximum award for binaural hearing loss is 200 weeks of
compensation.8 Since the binaural hearing loss in this case is five percent, appellant would be
entitled to five percent of 200 weeks or 10 weeks of compensation. Appellant’s schedule award
ran from January 3 through March 13, 1997, or 10 weeks of compensation. The Office properly
determined the number of weeks of compensation to which appellant is entitled under the
schedule award. This binaural loss is greater then the individual monaural loss which would
only result in payment of eight weeks of compensation.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he is
entitled to a schedule award for his employment-related hearing loss greater than the five percent
awarded.

5

Id.

6

Id.

7

Id.

8

5 U.S.C. § 8107(c)(13)(B). Monaural loss allows a maximum of 52 weeks of compensation.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 6, 2006 be affirmed.
Issued: May 18, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

